ORDER

PER CURIAM.
Defendant appeals his judgment entered on a jury verdict finding him guilty of one count of assault in the first degree, in violation of Section 565.050 RSMo (2000), and one count of armed criminal action, in violation of Section 571.015 RSMo (2000). The court found defendant to be a prior and persistent offender and sentenced him to life imprisonment on the assault count and twelve years imprisonment on the armed criminal action count, to be served consecutively.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).